Citation Nr: 9907531	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right (major) acromioclavicular joint separation, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel





INTRODUCTION

The appellant served on active duty from April 1975 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998  RO rating decision which increased 
from 10 percent to 20 percent the disability evaluation 
currently assigned the veteran's service-connected residuals 
of a right shoulder injury.


REMAND

In a February 1999 memorandum, the veteran's service 
representative requested that the veteran be given the 
opportunity to have a personal hearing before a hearing 
officer at the RO regarding the issue on appeal.  No hearing 
has been provided and there is no subsequent correspondence 
indicating that the veteran wanted to withdraw his request 
for a hearing.  Therefore, in order to ensure full compliance 
with due process requirements, this case must now be remanded 
to afford the veteran an RO hearing.

Turning to the veteran's contentions, the Board notes that 
veteran has asserted that his service-connected right 
shoulder disorder is more severe than represented in the 
current 20 percent evaluation.  Specifically, it is asserted 
that the veteran's right shoulder pain, limitation in range 
of motion, and weakness are consistent with a higher rating.  
He states that that pain limits motion of the arm to midway 
between the side and the shoulder level.  Additionally, the 
veteran and his service representative contend that the last 
VA examination was inadequate because it failed to properly 
address the veteran's limitation in range of motion due to 
pain.

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

On review of the file, the Board notes that the range of 
motion of the right shoulder was described as markedly 
limited on the veteran's most recent VA examination in June 
1998.  The diagnoses included right shoulder 
acromioclavicular joint separation with severe symptoms 
continuing.  While testing of the range of motion  of the 
veteran's right shoulder revealed that he was able to reach 
90 degrees on abduction and forward flexion, and that he 
could reach 30 degrees on both internal and external 
rotation, the examiner clearly indicated that the veteran was 
only able to do so with pain.
  
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Court indicated that 
evaluation of orthopedic disorders must also involve 
consideration of all the factors set forth in 38 C.F.R. 
§ 4.45, including a determination as to whether the veteran 
exhibits weakened movement, excess fatigability, or 
incoordination.  

In light of the DeLuca case, the specific assertion that the 
right shoulder pain caused functional loss of motion prior to 
reaching the limits in range of motion noted on his last VA 
examination, and the veteran's complaints of worsening 
symptomatology, the veteran should be given a new VA 
examination which takes the foregoing into consideration.  
Caffery v. Brown, 6 Vet.App. 377 (1994).

The Board also observes that records on file indicate that 
there may be additional relevant medical records available 
which have not yet been associated with the claims folder.  
Specifically noted is the absence of clinical records of 
private or VA treatment of the veteran's disorder from June 
1997.  Copies of any records of ongoing treatment for the 
veteran's service-connected disorder should be obtained and 
associated with the claims file.  Murincsak v. Derwinski, 
2 Vet.App. 363 (1992).


In view of the forgoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107, this case is REMANDED to the RO for the following 
development:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all health care providers 
(VA and non-VA) who have treated or 
examined him for his right shoulder 
disorder since June 1997, and he should 
also list the dates of treatment.  He 
should also be asked to identify any 
other entity which maintains medical 
treatment records on him pertaining to 
his right shoulder, such as in connection 
with claims for disability retirement.  
When the veteran responds and provides 
any necessary authorizations, the named 
health care providers or organizations 
should be contacted by the RO and asked 
to submit copies of all related medical 
records.  All records obtained should be 
associated with the claims folder. 

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the nature, 
etiology, and current severity of 
disability due to the veteran's service-
connected right shoulder disorder.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported in detail.  
The claims folder must be made available 
to and reviewed by the examining 
physician.  The examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings, and 
should describe in detail the presence or 
absence and the extent of any functional 
loss due to the veteran's right shoulder  
disorder.  This includes the extent to 
which the veteran's range of motion is 
limited by pain, to include notation of 
the point (in degrees) at which the 
veteran experiences pain during range of 
motion.  Consideration should be given to 
any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any 
functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's 
inquiries in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
right shoulder disorder that develops on 
use.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

3.  The appellant should be scheduled for 
a hearing before a hearing officer at the 
RO at the earliest available opportunity, 
with notification to his last known 
address of record.  If the veteran 
indicates that he no longer desires such 
a hearing or does not report for such a 
hearing, that fact should clearly be 
documented in the record.

4.  Then, after any further development 
deemed appropriate, the RO should review 
the veteran's claim. If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


